                         Case 3:18-cv-05080-JST Document 68 Filed 03/14/19 Page 1 of 3


               1   GIBSON, DUNN & CRUTCHER LLP
                   BENJAMIN WAGNER, SBN 163581
               2   bwagner@gibsondunn.com
                   ELIZABETH A. DOOLEY, SBN 292358
               3   edooley@gibsondunn.com
                   555 Mission Street, Suite 3000
               4   San Francisco, CA 94105-0921
                   Telephone: 415.393.8200
               5   Facsimile: 415.393.8306
               6   Withdrawn attorneys for Defendant
                   MICHAEL B. ROTHENBERG
               7

               8

               9

           10
                                                  UNITED STATES DISTRICT COURT
           11
                              NORTHERN DISTRICT OF CALIFORNIA, SAN FRANCISCO DIVISION
           12

           13
                   SECURITIES AND EXCHANGE                         CASE NO. 3:18-CV-05080-JST
           14      COMMISSION,
                                                                   DECLARATION OF ELIZABETH A.
           15                                                      DOOLEY RE SERVICE
                                Plaintiff,
           16
                         v.
           17                                                      Hon. Laurel Beeler
                   MICHAEL B. ROTHENBERG, and
           18      ROTHENBERG VENTURES LLC (f/k/a                  Hearing:
                   FRONTIER TECHNOLOGY VENTURE                     Date: March 21, 2019
           19      CAPITAL LLC and ROTHENBERG                      Time: 9:30 a.m.
                   VENTURES MANAGEMENT COMPANY,                    Place: 450 Golden Gate Ave., San Francisco,
           20                                                      California, Courtroom B—15th floor
                   LLC),
           21                                                      Action Filed: August 20, 2018
                                Defendants.
           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
                                             DECLARATION OF ELIZABETH A. DOOLEY RE SERVICE
Crutcher LLP
                                                       CASE NO. 3:18-CV-05080-JST
                          Case 3:18-cv-05080-JST Document 68 Filed 03/14/19 Page 2 of 3


               1                              DECLARATION OF ELIZABETH A. DOOLEY
               2          I, Elizabeth A. Dooley, hereby declare as follows:
               3          I am an attorney duly admitted to practice before this Federal District Court and all of the Courts
               4   of the State of California. I am an associate at the law firm of Gibson, Dunn & Crutcher LLP, former
               5   attorneys of record for Defendant Michael B. Rothenberg in the above-captioned action. I offer this
               6   declaration pursuant to Civil Local Rule 11-5(b) to clarify for the Court that Mr. Rothenberg has
               7   confirmed receipt of this Court’s March 7, 2019 Order to Show Cause, ECF No. 67. I have personal
               8   knowledge of all the facts set forth in this declaration (unless otherwise noted), and, if called to testify, I
               9   could and would competently testify to them.
           10             1.      On Friday March 8, 2019, I emailed a PDF of this Court’s Order to Show Cause, ECF
           11      No. 67, to Mr. Rothenberg and asked that he confirm receipt in writing. In the body of the email, I
           12      also informed Mr. Rothenberg that: “The Order requires you to appear at a hearing on March 21 at
           13      9:30 a.m.”
           14             2.      Later on Friday March 8, 2019, Mr. Rothenberg confirmed receipt of the Order and
           15      my email by responding via email.
           16

           17

           18      Dated: March 14, 2019
           19

           20
                                                                  GIBSON, DUNN & CRUTCHER LLP.
           21

           22
                                                                  By:       /s/ Elizabeth A. Dooley
           23                                                                  Elizabeth A. Dooley
           24                                                     Withdrawn Attorney for Defendant
           25

           26

           27
                                                                        2
           28                               DECLARATION OF ELIZABETH A. DOOLEY RE SERVICE
                                                      CASE NO. 3:18-CV-05080-JST
Gibson, Dunn &

Crutcher LLP
                          Case 3:18-cv-05080-JST Document 68 Filed 03/14/19 Page 3 of 3


               1                                       DECLARATION OF SERVICE
               2           I, Robin McBain, declare as follows:
               3          I am employed in the County of San Francisco, State of California, I am over the age of
                   eighteen years and am not a party to this action; my business address is 555 Mission Street, Suite
               4   3000, San Francisco, CA 94105, in said County and State. March 14, 2019, I served the following
                   document(s):
               5
                             DECLARATION OF ELIZABETH A. DOOLEY RE SERVICE (ORDER TO
               6                             SHOW CAUSE – ECF NO. 67)
               7   on the parties stated below, by the following means of service:
               8                                         Defendant, Michael B. Rothenberg:
               9   Michael B. Rothenberg
           10          BY OVERNIGHT DELIVERY: On the above-mentioned date, I enclosed the documents in an envelope or
                        package provided by an overnight delivery carrier and addressed to the person above. I placed the envelope or
           11           package for collection and overnight delivery at an office or a regularly utilized drop box of the overnight delivery
                        carrier with delivery fees paid or provided for.
           12
                        BY ELECTRONIC SERVICE: On the above-mentioned date, the documents were sent to the persons at the
           13            electronic notification addresses as shown above.
           14          I am employed in the office of Elizabeth A. Dooley, a member of the bar of this court, and the foregoing
                        document(s) was(were) printed on recycled paper.
           15
                       (FEDERAL)        I declare under penalty of perjury that the foregoing is true and correct.
           16

           17

           18      Dated: March 14, 2019                                 By:        /s/ Robin McBain
                                                                                        Robin McBain
           19

           20

           21

           22

           23

           24

           25

           26

           27

           28

Gibson, Dunn &
                                                                                3
Crutcher LLP
